IN THE SUPREME COURT OF THE STATE OF DELAWARE

ERIC COOPER,                          §
                                      §      No. 140, 2017
      Defendant Below,                §
      Appellant,                      §      Court Below—Superior Court of the
                                      §      State of Delaware
      v.                              §
                                      §      Cr. ID No. 0808019339
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §
                         Submitted: April 11, 2017
                         Decided:   April 18, 2017
                                   ORDER
      This 18th day of April 2017, it appears to the Court that on March 29, 2017,

the Clerk issued a notice to show cause by certified mail directing the appellant,

Eric Cooper, to show cause why this appeal should not be dismissed for the

Court’s lack of jurisdiction to consider a criminal interlocutory appeal. Cooper has

not responded to the notice to show cause within the required ten-day period.

Dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                             Justice